Citation Nr: 0002456	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  96-19 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
low back pain with limitation of motion.

2.  Entitlement to an effective date earlier than June 18, 
1994, for the assignment of a 30 percent evaluation for the 
residuals of a left Achilles tendon injury.

3.  Entitlement to a extension of a temporary total 
disability rating for a period of convalescence based on 
Achilles tendon surgery beyond November 1, 1995, pursuant to 
38 C.F.R. § 4.30.   


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to August 
1980 and a period of active duty training (ACDUTRA) for 
several weeks in February 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Reno, Nevada, 
and Montgomery, Alabama, which denied the claims on appeal.  
During the pendency of these appeals, the veteran moved to 
Alabama, and jurisdiction of all the claims was transferred 
to the Montgomery, Alabama, RO.

It appears to the Board that the veteran may have recently 
attempted to raise several additional issues, including a 
§ 1151 claim, a clothing allowance claim, and claims for an 
increased rating for a back disability and extension of a 
subsequent temporary total rating.  If he desires to pursue 
these issues, he and/or his representative should do so with 
specificity at the RO.  As there has thus far been no 
adjudication of these additional issues, the Board has no 
jurisdiction of the issues at this time.

In September 1998, the Board remanded the issue to the RO to 
schedule a Travel Board hearing before a Member of the Board.  
As such, a hearing was held in Montgomery, Alabama, in 
October 1999.  The undersigned Member was designated by the 
Chairman of the Board to conduct such a hearing.  A 
transcript of the hearing testimony has been associated with 
the claims file.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The veteran's low back disability is currently manifested 
by subjective complaints of pain. 

3.  Current objective findings of the veteran's low back 
disability include some limitation of range of motion, 
negative straight leg raises, and a normal X-ray examination. 

4.  There is no objective clinical evidence of ankylosis, 
postural abnormalities, fixed deformities, or neurological 
involvement.  Neither severe lumbosacral strain, severe 
limitation of low back motion, nor severe intervertebral disc 
syndrome has been demonstrated by the objective competent 
evidence of record.

5.  In August 1992, the RO granted service connection for the 
residuals of a left Achilles tendon injury and a 10 percent 
evaluation was assigned effective March 1991.  Thereafter, 
the veteran challenged the effective date of the evaluation.

6.  By Board decision dated in March 1994, the evaluation was 
increased to 20 percent and the RO maintained the effective 
date of March 1991.  A statement of the case on the effective 
date was issued until April 1994 and no timely substantive 
appeal was filed.

7.  In June 1994, the veteran filed a claim for an increased 
rating for his left Achilles tendon disability, which was 
granted to 30 percent.  An effective date of June 18, 1994, 
was established by rating decision dated in November 1995, 
based on the date the veteran filed the reopened claim.  

8.  There is no medical evidence of an increase in the 
veteran's left Achilles tendon disability prior to June 18, 
1994.  

9.  The veteran underwent a surgical procedure for left 
Achilles tendinitis on September 20, 1995.

10.  The report of hospital discharge or follow-up treatment 
notes show that the veteran required one additional month of 
convalescence, to December 1, 1995, following a September 
1995 tenolysis, but no more.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for low back pain with limitation of motion have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes (DCs) 5003, 5289, 5292, 5293, 
5295 (1999). 

2.  The criteria for an effective date earlier than June 18, 
1994, for the assignment of a 30 percent evaluation for the 
residuals of a left Achilles tendon injury, have not been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.400 (1999).

3.  Entitlement to an additional one month extension of a 
temporary total disability rating for a period of 
convalescence based on Achilles tendon surgery is granted to 
December 1, 1995, but no more, pursuant to 38 C.F.R. § 4.30.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 
4.30 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board determines that the veteran's claims are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).  Further, the Board finds that all 
relevant facts have been properly developed and no additional 
assistance to the veteran is required to comply with the 
duty-to-assist mandated by 38 U.S.C.A. § 5107(a).  

I.  Entitlement to an Evaluation in Excess of 20 Percent for 
Low Back Pain with Limitation of Motion

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

Further, in evaluating increased ratings, consideration will 
be given to whether higher ratings are available under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, the 
Board was directed to consider whether a veteran's complaints 
of shoulder pain could significantly limit functional ability 
during flare-ups or when the arm was used repeatedly, thus 
warranting a higher evaluation under 38 C.F.R. § 4.40.  
Moreover, the Board will consider whether weakened movement, 
excess fatigability, and incoordination support higher 
ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 Vet. App. at 
207.  

In addition to the regulations cited above, the VA General 
Counsel issued a precedential opinion (VAOPGCPREC 23-97) 
holding that a claimant who had arthritis and instability of 
the knee may be rated separately under DCs 5010 and 5257, 
while cautioning that any such separate rating must be based 
on additional disabling symptomatology.  In determining 
whether additional disability exists, for purposes of a 
separate rating, the veteran must meet, at minimum, the 
criteria for a noncompensable rating under either of those 
codes.  Cf. Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. 
Cir. 1997) (assignment of zero-percent ratings is consistent 
with requirement that service connection may be granted only 
in cases of currently existing disability).  
Finally, the Board notes that the RO granted entitlement to 
service connection for low back pain with limitation of 
motion by rating decision dated in July 1997 and a 20 percent 
evaluation was assigned.  The veteran disagreed with the 
rating by correspondence dated in August 1997 and a statement 
of the case was issued with the claim characterized as 
entitlement to an increased rating.  A timely substantive 
appeal followed.  In view of the recent guidance, the issue 
before the Board is taken to include whether there is any 
basis for "staged" ratings at any pertinent time, to 
include whether a current increase is in order.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  As the statement 
of the case and the subsequent supplemental statements of the 
case have indicated that all pertinent evidence has been 
considered, and the RO has determined that a 20 percent 
rating is to be assigned for the entire period at issue, the 
Board can proceed with its review without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The RO has rated the veteran's low back disability under DC 
5292 (limitation of motion).  The Board will also consider 
DCs 5003, 5289, 5293, and 5295 for arthritis, lumbar 
ankylosis, intervertebral disc syndrome, and lumbosacral 
strain.

Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003 (1999).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate DC, a rating of 10 percent is warranted for 
each major joint or groups of joints affected by limitation 
of motion, to be combined, not added under DC 5003.  It is 
noted, however, that there is no application of this 
provision in this case as there is no evidence of arthritis 
in the low back at this time.

Under DC 5289, unfavorable ankylosis of the lumbar spine 
warrants a 50 percent evaluation, and favorable ankylosis 
warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, DC 5289 
(1999).  Slight limitation of motion of the lumbar segment of 
the spine warrants a 10 percent evaluation under DC 5292.  A 
20 percent evaluation requires moderate limitation of motion; 
while a 40 percent evaluation, the highest given under this 
code, requires severe limitation of motion.  38 C.F.R. 
§ 4.71a, DC 5292 (1999).  

Under DC 5293, a noncompensable evaluation is warranted for 
postoperative, cured intervertebral disc syndrome.  A 10 
percent evaluation is warranted upon a showing of mild 
intervertebral disc syndrome, while a 20 percent evaluation 
requires moderate intervertebral disc syndrome with recurring 
attacks.  A 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, DC 5293 (1999).  

Under DC 5295, a noncompensable evaluation is warranted upon 
a showing of slight lumbosacral strain with subjective 
symptoms only, while a 10 percent evaluation may be assigned 
with characteristic pain on motion.  A 20 percent evaluation 
is warranted for lumbosacral strain where there is muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position.  A 40 percent 
evaluation, the highest award under this code, requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, and positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, DC 5295 (1999).  
The veteran filed a claim for a low back disorder on a 
secondary basis in October 1996.  In December 1996, he sought 
treatment for neck and back pain with nonproductive cough.  
The diagnostic impression was muscle spasms and bronchitis.  
He was prescribed Flexeril, Motrin, and Bactrim.
In a February 1997 VA spine examination report, he claimed a 
history of low back pain beginning in 1994 without a history 
of back injury.  He complained of constant low back pain, and 
difficulty bending forward and lifting weights.  Physical 
examination revealed mild tenderness over L3-S1, positive 
straight leg raises bilaterally at 30 degrees, and an 
inability to walk on his heels and toes due to an injury to 
the Achilles tendon.  There was an increased lumbar lordosis, 
he walked with an antalgic gait, he expressed pain in lateral 
flexion and rotation, but he had no evidence of neurological 
involvement.  Range of motion was reported as forward flexion 
to 50 degrees, backward extension to 25 degrees, right and 
left lateral flexion to 20 degrees, and left and right 
rotation to 25 degrees.  An X-ray report showed that the 
vertebral bodies, intervertebral spaces, and foramina were 
normal.  The facet joints and posterior elements were 
preserved and the sacroiliac joints, sacrum, and coccyx were 
unremarkable except for the sacralization of L5.  The final 
diagnosis was low back pain secondary to sacralization of L5 
and partly due to left Achilles tendon injury with recurrent 
tendonitis.  
There is no specific mention of treatment for a back 
disability in the outpatient treatment records associated 
with the claims file from the time of the February 1997 VA 
examination.  In April 1999, the veteran underwent another VA 
spine examination.  He reported a history of low back pain 
after the problems with his Achilles tendon began.  He 
complained that whenever the left leg hurt, the low back 
hurt.  He was also told he had mild lumbar arthritis.  
Medications included Motrin and Tylenol.  He was able to sit, 
stand, and walk but his back became stiff if he did any of 
those things too long.  There was no evidence of paresis or 
paralysis.  Sudden movements, lifting, or twisting caused a 
flare-up of the low back problems.  He did not use a cane or 
brace.
Physical examination revealed mild lumbar curve reversal.  
The sacroiliac joints and renal angle were not tender.  Range 
of motion was reported as forward flexion to 80 degrees, 
extension to 10 degrees, and lateral bending to 15 degrees.  
He complained of a dull ache in the low back without pain 
radiation.  Gluteus, medius, maximus, and sciatic nerve sites 
were not tender, and straight leg raises were negative 
bilaterally.  An X-ray of the lumbosacral spine was 
reportedly normal.  The final diagnosis was chronic low back 
myofascial mechanical back pain syndrome.  In a concurrent VA 
joint examination, the same examiner noted that the veteran's 
functional impairment of the spine was mild to moderate.
In an October 1999 hearing before the Board, the veteran 
testified that he did not have problems with his back in 
service but developed difficulty because of his Achilles 
tendon disability.  Medications included Motrin and another 
medication that had been prescribed but he did not take 
because it upset his stomach.  He also used ice and heat, 
depending on the severity, and had been to a pain management 
specialist.  He reported that he could not bend, squat, or 
run.  He indicated that he was told his vertebrae were 
decompressed and rubbing together and that was why he had 
pain.  He observed that he was in constant motion in his job 
as a computer specialist.  
Upon further questioning, the veteran related that he 
understood that the discs were lodged between the vertebrae 
and had decompressed to the point that he had "bone 
scrubbing" and that in one particular area of his back the 
vertebrae had fused together.  He reiterated that surgery had 
been mentioned as a possible treatment.  He reported pain 
down his left leg but noted that he had experienced pain for 
a long time and was conditioned to it.  It was observed that 
he had crutches due to recent knee surgery and he 
acknowledged that he never had normal walking because of the 
Achilles tendon problem.

The current 20 percent rating contemplates moderate 
limitation of motion (DC 5292), moderate intervertebral disc 
syndrome with recurring attacks (DC 5293), and lumbosacral 
strain with muscle spasms on extreme forward bending, loss of 
lateral spine motion or unilateral muscle spasm in standing 
position (DC 5295).  Separate ratings for these pathologies 
are prohibited: "the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
38 C.F.R. § 4.14 (1999); Estaban v. Brown, 6 Vet. App. 259 
(1994); Brady v. Brown, 4 Vet. App. 203, 206 (1993).

Initially, the Board notes that the evidence does not support 
a finding of ankylosis of the lumbar spine.  In the most 
recent VA examination, the veteran demonstrated nearly normal 
range of motion in the spine.  Moreover, there was no X-ray 
evidence of fixed deformities.  Because the evidence does not 
show ankylosis of the low back, there is no basis under DC 
5289 for an increased rating.

The veteran's current rating contemplates moderate limitation 
of motion under DC 5292.  The most recent VA examination 
report indicates that the veteran had forward flexion to 80 
degrees (compared to 50 degrees in the earlier examination), 
and extension to 10 degrees (compared to 25 degrees earlier).  
It is generally known that normal back motion, in forward 
flexion, where one does not have a back disorder is to about 
a right angle, or around 90 degrees.  Because the veteran is 
currently able to perform forward flexion to 80 degrees and 
the earlier limitation of motion appears moderate, the Board 
concludes that severe limitation of motion of the lumbar 
spine is not shown, and there is no basis for a higher rating 
under DC 5292.  In addition, compensation is anticipated 
under this code for limitation of motion so a separate 
compensable rating for arthritis is not warranted.

Moreover, DC 5293 provides for a 20 percent rating for 
moderate symptoms of intervertebral disc syndrome with 
recurring attacks.  However, the evidence does not reflect 
severe symptoms to warrant a higher rating.  In this regard, 
no examination has ever shown postural abnormality, fixed 
deformities, or evidence of any palpable abnormality along 
the musculature of the back.  Further, both the February 1997 
and April 1999 X-ray reports were essentially normal with 
respect to the vertebral discs.  Similarly, both VA 
examinations indicate no symptoms consistent with muscle 
spasms or neurological findings, and there is no clinical 
evidence to the contrary.  Accordingly, there is no evidence 
of intervertebral disc disease and DC 5293 is not for 
application.  

In addition, a higher rating would not be available if the 
veteran's back disability were rated under DC 5295.  A 20 
percent evaluation is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  There is no current evidence of severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending (as noted above, recent range of motion testing was 
fairly normal), or loss of lateral motion.  The record 
establishes that the veteran has reported back pain; however, 
taken together the evidence of record fails to establish that 
the veteran's clinical disability approximates the criteria 
for more than a 20 percent rating under DC 5295.  
Accordingly, the Board finds that the schedular criteria for 
a rating in excess of the currently assigned 20 percent 
disability evaluation are not met.

The Board has also considered the veteran's complaints of 
pain and functional loss due to pain.  However, even 
considering the standards outlined in DeLuca v. Brown, 8 Vet. 
App. 202 (1995) and the provisions of 38 C.F.R. § 4.40 et 
seq., there is no basis on which to assign a higher rating.  
Significantly, as noted above, there is no basis under the 
schedular criteria for a rating higher than the currently 
assigned 20 percent under DCs 5292, 5293, or 5295.  The most 
recent VA joint examination report specifically notes that 
the functional impairment of the spine is mild to moderate.  
Accordingly, the Board finds that the functional limitation 
due to pain is contemplated in the current assigned 20 
percent rating and indicia of a higher rating, such as 
atrophy, muscle wasting, incoordination, weakness, excess 
fatigability, etc., are not shown.

Considering all of the evidence, the veteran's symptoms do 
not approximate the standard of severe intervertebral disc 
syndrome, severe limitation of motion of the lumbar spine, or 
severe lumbosacral strain such as to warrant a disability 
rating in excess of the 20 percent assigned herein.  Although 
the evidence of record established that he currently has 
symptoms of a back disability, the currently assigned 20 
percent evaluation contemplates the pain and symptomatology 
consistent with his mechanical low back pain.  Furthermore, 
this rating contemplates the degree of functional limitation 
due to pain.  There is, therefore, no basis for a further 
increased rating under the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1999).

The Board has considered the veteran's written statements and 
sworn testimony that his back disability is worse than 
currently evaluated.  Although his statements are probative 
of symptomatology, they are not competent or credible 
evidence of a diagnosis, date of onset, or medical causation 
of a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  As 
noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

II.  Entitlement to an Effective Date Earlier than June 14, 
1994, for the Assignment of a 30 Percent Evaluation for the 
Residuals of a Left Achilles Tendon Injury

Procedurally, the Board notes that the RO originally granted 
service connection for the residuals of a left Achilles 
tendon injury by rating decision dated in August 1992 and a 
10 percent evaluation was assigned effective March 1991.  
Thereafter, the veteran challenged the March 1991 effective 
date, as well as the disability rating, and maintained that 
his disability evaluation should have been effective as of 
June 1989.  By Board decision dated in March 1994, the 
disability rating was increased to 20 percent but the Board 
did not address the earlier effective date issue at that 
time.  Subsequently, the RO effectuated the 20 percent 
evaluation by rating decision dated in March 1994 and the 
effective date remained March 1991; however, a statement of 
the case on the earlier effective date claim was not issued 
until April 1994.  

On June 18, 1994, the veteran filed a claim for an increased 
rating for his left Achilles tendon disability, which was 
eventually granted to 30 percent by rating decision dated in 
September 1995 with an effective date of June 18, 1994.  In 
December 1995, the veteran challenged the June 1994 effective 
date and maintained that the 30 percent disability rating 
should have been granted back to April 1, 1991 (essentially 
the first day of the month following the grant of his 
original service connection).  He contends that the original 
claim for an earlier effective date was never closed.

In a November 1996 personal hearing, the veteran indicated 
that he was granted a 20 percent disability rating by the 
Board effective March 1991.  He maintained that he opened the 
claim for a 30 percent rating in November 1992 and that the 
issue of the effective date was never closed.  He noted that 
he wrote in June 1994 as a follow-up because he was advised 
that he needed to follow-up on his forms if he did not get a 
response within a reasonable time.  He believed that his 30 
percent rating should go back to March 1991, the time he 
initially filed a claim.  He thought the VA system was 
playing games with percentages and wanted to issue only 10 
percent at a time.  He remarked that the people acted like 
the money was coming from their own pockets and rated him 
according to how they felt that day.  The hearing officer 
noted that he did not have jurisdiction of anything before 
the Board's decision in March 1994 and could only consider 
those things after the Board's decision.  The veteran noted 
that the Board decision actually referred the issue of an 
earlier effective date back to the RO, which he interpreted 
to mean that the Board was directing the RO to deal with the 
effective date since the RO was the one who changed it.  He 
again stressed that the 30 percent should have been given to 
him all along.

In an October 1999 hearing before the Board, the veteran 
testified that his first claim was denied but he was 
eventually granted a 10 percent disability and had been 
appealing that decision since.  He maintained that there had 
not been a break in the appeal process.  He asserted that the 
June 1994 effective date should be earlier because he had 
filed for an earlier effective date at the time he originally 
filed his claim but was told that it could not be earlier 
than February 1991 because he did not get out until then.  He 
believed that the effective date should be February 1991.  He 
remarked that because his original claim started in February 
1991, that is where his rating should begin.  Upon further 
questioning, the veteran observed that the situation with his 
Achilles tendon disorder had been essentially the same since 
service separation.

After a careful review of the claims file, the Board finds 
that the effective date of June 18, 1994, is correct for the 
grant of a 30 percent disability rating.  First, it should be 
noted that the effective date of an award based on an 
increase in compensation will be the date of the receipt of 
the claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400 (o)(1) (1999) (emphasis added).  The 
effective date may also be the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from the 
date of the increase.  38 C.F.R. § 3.400 (o)(2) (1999).  VA 
medical records may form the basis of an informal claim for 
increased benefits where a formal claim of service connection 
has already been allowed.  38 C.F.R. § 3.157 (1999).

The threshold question is whether the veteran's initial 
challenge of an effective date based on the grant of service 
connection in August 1992 remained open until a 30 percent 
disability evaluation was assigned in September 1995.  
Despite the veteran's contentions to the contrary, the Board 
finds that the claim for an earlier effective date based on 
the original grant of service connection was not opened at 
the time a 30 percent rating was assigned.  Specifically, in 
order to perfect an appeal, the veteran must file a VA Form 9 
or other correspondence indicating what is being perfected.

In this case, the RO assigned an effective date of March 1991 
by rating decision dated in August 1992.  In September 1992, 
the veteran indicated his disagreement with the effective 
date; however, the RO did not issue a Statement of the Case 
on the earlier effective date issue until April 1994.  
Nonetheless, the veteran was notified that he had sixty days 
from the mailing of the Statement of the Case or the 
remainder of the one year period from the mailing of the 
rating decision, whichever was later, in which to file a 
Substantive Appeal.  However, it appears to the Board that 
the veteran failed to timely file a Substantive Appeals as to 
the issue of  the effective date. 

The next correspondence from the veteran, dated June 18, 
1994, addressed the issue of a claim for an increased rating 
but cannot be construed as a Substantive Appeal on the issue 
of an earlier effective date.  Specifically, the veteran 
noted that his disability evaluation had been increased to 20 
percent but that during the pendency of the appeal, his 
condition had worsened.  He requested that records be 
obtained from March 1991 "to determine [a] rating 
increase."  Such correspondence cannot be reasonably 
interpreted to be a Substantive Appeal as the veteran never 
mentioned a dispute with the March 1991 date, and even 
suggested that he desired that the records be obtained from 
March 1991 in support of his claim.  In later correspondence, 
the veteran acknowledged that he never filed a Substantive 
Appeal at that time because he understood that he could not 
receive a rating for the time prior to March 1991.  
Significantly, because he did not file a timely Substantive 
Appeal to the April 1994 Statement of the Case, the initial 
claim for an earlier effective date, in effect, became final 
at that time.  The Board notes parenthetically that this was 
explained to the veteran in a January 1997 Supplemental 
Statement of the Case.

Thereafter, the RO apparently considered the June 1994 
correspondence as a claim for an increased rating because the 
Board had recently granted a 20 percent evaluation by 
decision dated in March 1994.  By rating decision dated in 
September 1995, the evaluation was increased to 30 percent 
and made effective to June 18, 1994, the date the veteran 
filed his claim for an increase.  As noted, the earliest date 
upon which an increase in service connection may be awarded 
is the date of the receipt of the claim or the earliest date 
as of which it is factually ascertainable that an increase 
had occurred if filed within one year.  38 C.F.R. § 3.400 (o) 
(1999).  

In this case, there is no factually ascertainable evidence 
associated with the claims file that an increase in the 
veteran's disability had occurred within one year prior to 
the time he filed the claim for an increased rating in June 
1994.  Specifically, the only medical evidence of treatment 
within the one year prior to the claim occurred in December 
1993, when he was treated for shoulder and neck pain after 
falling from a motorcycle.  There is no other medical 
evidence associated with the claims file regarding the 
veteran's Achilles tendon until a VA orthopedic examination 
in September 1994, several months after he filed the claim 
for an increased rating.  

Based, in part, on the findings of the September 1994 VA 
examination, the disability rating was increased to 30 
percent and made effective to June 1994, the date of the 
reopened claim.  Because there is no evidence of an increase 
in disability within one year of filing the reopened claim, 
the Board finds that there is no legal basis for an effective 
date prior to June 18, 1994.  The Board also notes that the 
Board decision dated in March 1994 on the issue of an 
increased rating essentially precluded the RO from looking 
prior to March 1994 for evidence of increased disability.  As 
such, there is no legal basis for an effective date earlier 
than the one assigned.

III.  Entitlement to an Extension of a Temporary Total 
Disability Rating for a Period of Convalescence Based on 
Achilles Tendon Surgery Beyond November 1, 1995, Pursuant to 
38 C.F.R. § 4.30 (1999)

Under the provisions of 38 C.F.R. § 4.30, a total rating may 
be granted following hospital discharge, when it is 
established by report at hospital discharge, that entitlement 
is warranted effective from the date of hospital admission, 
and continuing for a period of one, two, or three months from 
the first day of the month following such hospital discharge 
if the hospital treatment of the service-connected disability 
results in:  (1) surgery necessitating post hospital 
convalescence; the initial grant of a total rating will be 
limited to one month with one or two extensions of periods of 
one month each in exceptional cases; (2) surgery with severe 
postoperative residuals shown at hospital discharge, such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight bearing prohibited).  
Initial grants may be for one, two or three months; (3) 
immobilization by cast, without surgery, of one major joint 
or more shown at hospital discharge or performed on an 
outpatient basis with initial grants of one, two or three 
months.  38 C.F.R. § 4.30 (1999).  The United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeal) (the Veterans Claims Court) has 
determined that the inability to return to any employment 
would in fact show a need for continuing convalescence under 
38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-297 
(1995).

A hospital discharge summary reveals that the veteran was 
admitted to the hospital on September 19, 1995, with a 
diagnosis of left Achilles tendonitis after conservative 
therapy had failed.  He underwent a tenolysis of the left 
Achilles tendon on September 20, 1995.  The examiner noted 
that the veteran was hostile and noncompliant post-
operatively, dented and broke his cast in several areas, was 
quite demanding on the nursing staff, and demonstrated 
aberrant-like behavior.  On September 21, 1995, he was given 
crutches to ambulate.  The veteran subsequently demanded a 
medical check-up, which he refused to have done as an 
outpatient.  The Medical Service discharge summary noted that 
the veteran underwent the surgical procedure without 
complications and that the second physical examination showed 
cardiomegaly.  He was transferred to the Medical Service and 
discharged on September 22, 1995, in satisfactory and stable 
condition with instruction to follow-up at the Orthopedic 
Clinic on October 3, 1995, and the Medical Clinic on October 
24, 1995.  At the time of discharge, medications included 
Tylenol #3 and Restoril.  

In a Rehabilitation consultation note dated October 18, 1995, 
the examiner noted tenderness at the site but no evidence of 
discharge or erythema.  Whirlpool treatment was ordered daily 
for 10 days.  The veteran was also issued a cane to use for 
six weeks only and instructed to continue to ambulate but no 
running or jumping.  In an October 23, 1995, physical therapy 
note, the veteran complained of pain and edema and was 
limping noticeably.  An outpatient treatment note dated 
October 24, 1995, indicated that the veteran had no 
complaints.  However, it appears that he was still receiving 
physical therapy on his left lower extremity every other day 
on November 6, 1995, and it was reported that he had an 
additional three weeks to go.  On November 21, 1995, an 
orthopedic note showed that the wound was well healed, he had 
received physical therapy, and he was advised to continue 
rehabilitation.  A December 4, 1995, physical therapy note 
questioned whether the veteran had exacerbated a back 
condition and he was still using a cane.  By late 1995 and 
into early 1996, it appears that the focus of the veteran's 
left leg discomfort shifted to an evaluation of a low back 
disorder.  There is no evidence of post-operative treatment 
for the left Achilles tendon repair thereafter.  
Parenthetically, the Board notes that the veteran was 
subsequently granted service-connection on a secondary basis 
for a low back disability.

In the October 1999 hearing before the Board, the veteran 
testified that he should be compensated for the time he was 
actually incapacitated, not the time some Congressmen thought 
he should be.  He stressed that he had already submitted the 
evidence that showed he should have been given a longer 
convalescence but could not pinpoint the exact period of time 
the doctor told him but believed it was in the record.  Upon 
further questioning, the veteran noted that he underwent 
surgery on his Achilles tendon and all his follow-up took 
place at the VA hospital in Birmingham.  He also remarked 
that he was in a soft cast for a long time.  He noted that he 
was not working at his current job at the time of the surgery 
but only had a part-time computer job but could not go back 
to work.  He could not recall whether the doctor told him 
about returning to work and indicated that the information 
should be in the file.

Based on the evidence above, the Board finds that the veteran 
is entitled to a temporary total rating for an additional one 
1 month period of convalescence, until December 1, 1995, 
based on a tenolysis of the left Achilles tendon performed in 
September 1995.  Specifically, the Board notes that the 
initial convalescence period lasted through November 1, 1995; 
however, outpatient and physical therapy records indicate 
that the veteran still required a cane for ambulation until 
the end of November and was also undergoing every-other-day 
physical therapy treatments until approximately November 28, 
1995.  By the end of November, an orthopedic note indicated 
that the wound was well-healed and the veteran was advised to 
continue rehabilitation.  It is not indicated that the 
frequent physical therapy treatments were to be continued.  
Based on the above, the Board finds that the veteran 
continued under post-operative treatment until the end of 
November; therefore, an additional one month of 
convalescence, until December 1, 1995, is warranted.  

However, there is no evidence that any additional periods of 
convalescence are warranted.  First, there is no evidence of 
further post-operative treatment of the veteran's left 
Achilles tendon after December 1995.  In addition, there is 
no mention in outpatient treatment records reflecting a need 
for any extended convalescence time.  In fact, at the time 
the veteran was prescribed a cane in October 1995, the 
treating physician noted that it was for a period of only six 
weeks.  The doctor's orders suggested that the veteran would 
be able to ambulate on his own after that time.  Furthermore, 
a review of the medical records throughout 1996 show 
treatment for low back pain but not for a post-operative left 
Achilles tendon disorder.  Thus, the Board finds that an 
additional one month period of convalescence, until December 
1, 1995, is warranted, but no more.  Finally, it appears that 
the veteran was not employed either prior to or for the 
period immediately after surgery.  Accordingly, there is no 
basis to grant further convalescence based on an inability to 
return to work.  

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an evaluation in excess of 20 percent for low 
back pain with limitation of motion is denied.  

Entitlement to an effective date earlier than June 18, 1994, 
for the assignment of a 30 percent evaluation for the 
residuals of a left Achilles tendon injury is denied.

Entitlement to a temporary total disability rating for a 
period of convalescence based on Achilles tendon surgery is 
granted for an additional one month, to December 1, 1995, but 
no more, pursuant to 38 C.F.R. § 4.30.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

